In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-20-00264-CR
                                __________________

                       DAVID WAYNE EVANS, Appellant

                                          VS.

                        THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 9th District Court
                     Montgomery County, Texas
                   Trial Cause No. 02-08-05575-CR
__________________________________________________________________

                           MEMORANDUM OPINION

       David Wayne Evans was convicted of aggravated assault and sentenced to

thirty-five years of imprisonment after his community supervision was revoked.

Evans v. State, No. 10-04-00242-CR, 2005 WL 979390 (Tex. App.—Waco Apr. 27,

2005, no pet.) (mem. op., not designated for publication). Evans filed a notice of

appeal from the trial court’s order denying his motion for copies of the trial transcript

and records. We notified the parties that our jurisdiction was not apparent from the

notice of appeal and warned that the appeal would be dismissed for want of

                                           1
jurisdiction unless we received a response showing grounds for continuing the

appeal. Evans filed a response, but he failed to establish that the trial court’s order is

appealable.

      This Court lacks jurisdiction to review interlocutory or post-conviction orders

unless such jurisdiction is expressly granted by law. See Apolinar v. State, 820
S.W.2d 792, 794 (Tex. Crim. App. 1991). No statute vests this Court with

jurisdiction over an appeal from an order denying a request for a free copy of the

trial record when the request is not presented in conjunction with a timely-filed direct

appeal. See Self v. State, 122 S.W.3d 294, 294-95 (Tex. App.—Eastland 2003, no

pet.); Everett v. State, 91 S.W.3d 386 (Tex. App.—Waco 2002, no pet.). The Texas

Court of Criminal Appeals has exclusive jurisdiction over proceedings after final

felony convictions. See Board of Pardons & Paroles ex rel. Keene v. Court of

Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); see also

Tex. Code Crim. Proc. Ann. art. 11.07. We hold that the order from which Evans

appeals is not appealable. Accordingly, we dismiss the appeal for want of

jurisdiction.

      APPEAL DISMISSED.



                                                            PER CURIAM




                                            2
Submitted on December 29, 2020
Opinion Delivered December 30, 2020
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




                                          3